





EXHIBIT 10.1







ASSET PURCHASE AGREEMENT




between




Oktet Bilişim Danışmanlık Organizayon Reklamcılık Limited Şirketi

And




SMTP, Inc.




dated as of







January 9, 2013




























--------------------------------------------------------------------------------

TABLE OF CONTENTS




ARTICLE I PURCHASE AND SALE

4



Section 1.01 Purchase and Sale of Assets.

4



Section 1.02 [Excluded Assets.

4



Section 1.03 [No Liabilities/Assumption of Liabilities].

5



Section 1.04 Purchase Price.

5



Section 1.05 [Allocation of Purchase Price.

5



Section 1.06 Withholding Tax.

5



ARTICLE II CLOSING

5



Section 2.01 Closing.

5



Section 2.02 Closing Deliverables.

6



ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER

7



Section 3.01 Organization and Authority of Seller; Enforceability.

7



Section 3.02 No Conflicts; Consents.

7



Section 3.03 Title to Purchased Assets.

8



Section 3.04 [Condition of Assets.

8



Section 3.05 [Inventory.

8



Section 3.06 [Intellectual Property.

8



Section 3.07 [Assigned Contracts.

9



Section 3.08 [Permits.

9



Section 3.10 [Compliance With Laws

9



Section 3.11 Legal Proceedings.

10



Section 3.12 Brokers.

10



Section 3.13 [Full Disclosure.

10



ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER

10



Section 4.01 Organization and Authority of Buyer; Enforceability.

10



Section 4.02 No Conflicts; Consents.

11







2







--------------------------------------------------------------------------------




Section 4.03 Legal Proceedings.

11



Section 4.04 Brokers.

11



ARTICLE V COVENANTS

11



Section 5.01 Public Announcements.

11



Section 5.03 Transfer Taxes.

11



Section 5.04 Further Assurances.

12



ARTICLE VI INDEMNIFICATION

12



Section 6.01 Survival.

12



Section 6.02 Indemnification By Seller.

12



Section 6.04 [Indemnification Procedures.

12



Section 6.05 Tax Treatment of Indemnification Payments.

13



Section 6.06 Effect of Investigation.

13



Section 6.07 Cumulative Remedies.

13



ARTICLE VII, MISCELLANEOUS

14



Section 7.01 Expenses.

14



Section 7.02 Notices.

14



Section 7.03 Headings.

15



Section 7.04 Severability.

15



Section 7.05 Entire Agreement.

15



Section 7.06 Successors and Assigns.

15



Section 7.07 No Third-party Beneficiaries.

16



Section 7.08 Amendment and Modification.

16



Section 7.09 Waiver.

16



Section 7.10 Governing Law.

16



Section 7.11 Submission to Jurisdiction.

16



Section 7.12 Waiver of Jury Trial.

17



Section 7.13 Specific Performance.

17



Section 7.14 Counterparts.

17




3







--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this "Agreement"), dated as of January 9, 2013,
is entered into between Oktet Bilişim Danışmanlık Organizayon Reklamcılık
Limited Şirketi, a Turkish corporation ("Seller") and SMTP, Inc., a Delaware
corporation ("Buyer").

RECITALS

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the rights of Seller to the Purchased Assets (as defined herein),
subject to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I
PURCHASE AND SALE



Section 1.01

Purchase and Sale of Assets. Subject to the terms and conditions set forth
herein, Seller shall sell, assign, transfer, convey and deliver to Buyer, and
Buyer shall purchase from Seller, all of Seller's right, title and interest in
the assets set forth on Section 1.01 of the disclosure schedules ("Disclosure
Schedules") attached hereto (the "Purchased Assets"), free and clear of any
mortgage, pledge, lien, charge, security interest, claim or other encumbrance
("Encumbrance"). Additionally, Seller, at its own discretion, may choose to
provide Purchaser with one free month of technical support to assist Purchaser’s
personnel with learning the systems of the Purchased Assets and migrating the
Purchased Assets into its own servers and hardware. If Seller, at its own
discretion, chooses to continue providing services, additional months shall be
billed to the Purchaser at the rate of $3,000 per month for Seller’s developer
to provide assistance to Purchaser during working hours on a top priority basis.
In any event, Seller reserves the right not to provide any services at all, to
cease provision of services any time and to change service rates freely, at its
own discretion.



Section 1.02

Excluded Assets. No assets are excluded from the Purchased Assets.




4







--------------------------------------------------------------------------------





Section 1.03

No Liabilities/Assumption of Liabilities. Buyer shall not assume any liabilities
or obligations of Seller of any kind, whether known or unknown, contingent,
matured or otherwise, whether currently existing or hereinafter created.



Section 1.04

Purchase Price. The aggregate purchase price for the Purchased Assets shall be
$160,000 U.S. (the "Purchase Price")  The Buyer shall pay half of this Purchase
Price to Seller at the signing of this Agreement and the remaining half at the
Closing (as defined herein) in cash, by wire transfer of immediately available
funds in accordance with the wire transfer instructions set forth in Section
1.04 of the Disclosure Schedules.



Section 1.05

Allocation of Purchase Price. Seller and Buyer agree to allocate the Purchase
Price among the Purchased Assets for all purposes (including tax and financial
accounting) in accordance with Section 1.05 of the Disclosure Schedules. Buyer
and Seller shall file all tax returns (including amended returns and claims for
refund) and information reports in a manner consistent with such allocation.]



Section 1.06

Withholding Tax. Buyer shall not be entitled to deduct and withhold from the
Purchase Price any taxes that Buyer may be required to deduct and withhold under
any applicable tax law. All such withheld amounts shall be treated as added to
the Purchase Price.

ARTICLE II
CLOSING



Section 2.01

Closing. The closing of the transactions contemplated by this Agreement (the
"Closing") shall take place within one week following the execution of this
Agreement (the "Closing Date"). The consummation of the transactions
contemplated by this Agreement shall be deemed to occur at 12:01 a.m. on the
Closing Date at the offices of SMTP, Inc., One Broadway, 14th Floor, Cambridge,
MA 02142USA. The Parties agree that due to the nature of the sale and purchase
transaction governed by this Agreement, it is not possible to close the
transactions contemplated by this Agreement in an instant. Upon execution of
this Agreement and subject to receipt of half of the Purchase Price, the Seller
will initiate the delivery of the Purchased Assets set out hereunder required
for the Closing and within one week, upon completion of delivery of all
Purchased Assets, the Closing shall occur and transactions set out in Section
2.02 (other than delivery of the Purchased Assets) shall be carried out.




5







--------------------------------------------------------------------------------





Section 2.02

Closing Deliverables.

(a)

At the Closing, Seller shall deliver to Buyer the following:

(i)

a bill of sale in the form of Exhibit A hereto (the "Bill of Sale") and duly
executed by Seller, transferring the Purchased Assets to Buyer;

(ii)

an assignment and assumption agreement in the form of Exhibit B hereto/in form
and substance satisfactory to Buyer (the "Assignment and Assumption Agreement")
and duly executed by Seller, effecting the assignment to and assumption by Buyer
of the Purchased Assets;

(iii)

an assignments in the form of Exhibit C hereto (the "Intellectual Property
Assignments") and duly executed by Seller, transferring all of Seller's right,
title and interest in and to the trademark registrations and applications,
copyright registrations and applications and domain name registrations included
in the  Purchased Assets/Purchased IP (as defined herein)] to Buyer;

(iv)

 copies of all consents, approvals, waivers and authorizations referred to in
Section 3.02 of the Disclosure Schedules;

(v)

tax clearance certificates from the taxing authorities in the jurisdictions that
impose taxes on Seller or where Seller has a duty to file tax returns in
connection with the transactions contemplated by this Agreement and evidence of
the payment in full or other satisfaction of any taxes owed by Seller in those
jurisdictions;

(vi)

a certificate of the Secretary or Assistant Secretary (or equivalent officer) of
Seller certifying as to (A) the resolutions of the board of directors of Seller,
duly adopted and in effect, which authorize the execution, delivery and
performance of this Agreement and the transactions contemplated hereby, and (B)
the names and signatures of the officers of Seller authorized to sign this
Agreement and the documents to be delivered hereunder;

(vii)

such other customary instruments of transfer, assumption, filings or documents,
in form and substance reasonably satisfactory to Buyer, as may be required to
give effect to this Agreement; and




(b)

At the Closing, Buyer shall deliver to Seller the following:

(i)

remaining half of the Purchase Price;

(ii)

the Assignment and Assumption Agreement duly executed by Buyer; and

(iii)

a certificate of the Secretary or Assistant Secretary (or equivalent officer) of
Buyer certifying as to (A) the resolutions of the board of directors of Buyer,
duly adopted and in effect, which authorize the execution, delivery and
performance of this Agreement and the transactions contemplated hereby, and (B)
the names and




6







--------------------------------------------------------------------------------

signatures of the officers of Buyer authorized to sign this Agreement and the
documents to be delivered hereunder.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer that the statements contained in this
Article III are true and correct as of the date hereof. For purposes of this
Article III, "Seller's knowledge," "knowledge of Seller" and any similar phrases
shall mean the actual or constructive knowledge of any director or officer of
Seller, after due inquiry.



Section 3.01

Organization and Authority of Seller; Enforceability. Seller is a Turkish
corporation duly organized, validly existing and in good standing under the laws
of the Republic of Turkey. Seller has full power and authority to enter into
this Agreement and the documents to be delivered hereunder, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution, delivery and performance by Seller of this Agreement and the
documents to be delivered hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite action on the
part of Seller. This Agreement and the documents to be delivered hereunder have
been duly executed and delivered by Seller, and (assuming due authorization,
execution and delivery by Buyer) this Agreement and the documents to be
delivered hereunder constitute legal, valid and binding obligations of Seller,
enforceable against Seller in accordance with their respective terms.



Section 3.02

No Conflicts; Consents. The execution, delivery and performance by Seller of
this Agreement and the documents to be delivered hereunder, and the consummation
of the transactions contemplated hereby, do not and will not: (a) violate or
conflict with the certificate of incorporation, by-laws or other organizational
documents of Seller; (b) violate or conflict with any judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to Seller or the
Purchased Assets; (c) conflict with, or result in (with or without notice or
lapse of time or both) any violation of, or default under, or give rise to a
right of termination, acceleration or modification of any obligation or loss of
any benefit under any contract or other instrument to which Seller is a party or
to which any of the Purchased Assets are subject; or (d) result in the creation
or imposition of any Encumbrance on the Purchased Assets. Seller has obtained
all consents, approvals, waivers or authorizations required to be obtained by
Seller from any person or entity (including any governmental authority) in
connection with the execution, delivery and performance by Seller of this
Agreement and the consummation of the transactions contemplated hereby, all as
set forth in Section




7







--------------------------------------------------------------------------------

3.02 of the Disclosure Schedules. Seller has obtained all consents, approvals,
waivers or authorizations required to be obtained by Seller from any person or
entity (including any governmental authority) in connection with the execution,
delivery and performance by Seller of this Agreement and the consummation of the
transactions contemplated hereby, all as set forth in Section 3.02 of the
Disclosure Schedules.



Section 3.03

Title to Purchased Assets. Seller owns and has good title to the Purchased
Assets, free and clear of Encumbrances.



Section 3.04

Condition of Assets. The Purchased Assets included in the Purchased Assets are
in good condition and are adequate for the uses to which they are being put, and
none of such Purchased Assets are in need of maintenance or repairs except for
ordinary, routine maintenance and repairs that are not material in nature or
cost.



Section 3.05

Intellectual Property.

(a)

"Intellectual Property" means any and all of the following in any jurisdiction
throughout the world: (i) trademarks and service marks, including all
applications and registrations and the goodwill connected with the use of and
symbolized by the foregoing; (ii) copyrights, including all applications and
registrations related to the foregoing; (iii) trade secrets and confidential
know-how; (iv) patents and patent applications; (v) internet domain name
registrations; and (vi) other intellectual property and related proprietary
rights, interests and protections (including all rights to sue and recover and
retain damages, costs and attorneys' fees for past, present and future
infringement and any other rights relating to any of the foregoing).

(b)

Section 3.05(b) of the Disclosure Schedules lists all Intellectual Property
included in the Purchased Assets ("Purchased IP"). Seller owns or has adequate,
valid and enforceable rights to use all the Purchased IP, free and clear of all
Encumbrances. Seller is not bound by any outstanding judgment, injunction, order
or decree restricting the use of the Purchased IP, or restricting the licensing
thereof to any person or entity. With respect to the registered Intellectual
Property listed on Section 3.05(b) of the Disclosure Schedules, (i) all such
Intellectual Property is valid, subsisting and in full force and effect and (ii)
Seller has paid all maintenance fees and made all filings required to maintain
Seller's ownership thereof. For all such registered Intellectual Property,
Section 3.05(b) of the Disclosure Schedules lists (A) the jurisdiction where the
application or registration is




8







--------------------------------------------------------------------------------

located, (B) the application or registration number, and (C) the application or
registration date.

(c)

Seller's prior and current use of the Purchased IP has not and does not
infringe, violate, dilute or misappropriate the Intellectual Property of any
person or entity and there are no claims pending or threatened by any person or
entity with respect to the ownership, validity, enforceability, effectiveness or
use of the Purchased IP. No person or entity is infringing, misappropriating,
diluting or otherwise violating any of the Purchased IP, and neither Seller nor
any affiliate of Seller has made or asserted any claim, demand or notice against
any person or entity alleging any such infringement, misappropriation, dilution
or other violation.



Section 3.06

Assigned Contracts. Section 3.05(bSection 3.06 of the Disclosure
Schedules includes each contract included in the Purchased Assets and being
assigned to and assumed by Buyer (the "Assigned Contracts"). Each Assigned
Contract is valid and binding in accordance with its terms and is in full force
and effect. None of Seller or, to Seller's knowledge, any other party thereto is
in breach of or default under (or is alleged to be in breach of or default
under), or has provided or received any notice of any intention to terminate,
any Assigned Contract. No event or circumstance has occurred that, with or
without notice or lapse of time or both, would constitute an event of default
under any Assigned Contract or result in a termination thereof or would cause or
permit the acceleration or other changes of any right or obligation or the loss
of benefit thereunder. Complete and correct copies of each Assigned Contract
have been made available to Buyer. There are no disputes pending or threatened
under any Assigned Contract.



Section 3.07

Permits. Section 3.07 of the Disclosure Schedules lists all permits, licenses,
franchises, approvals, authorizations, registrations, certificates, variances
and similar rights obtained from governmental authorities included in the
Purchased Assets (the "Transferred Permits"). The Transferred Permits are valid
and in full force and effect. All fees and charges with respect to such
Transferred Permits as of the date hereof have been paid in full. No event has
occurred that, with or without notice or lapse of time or both, would reasonably
be expected to result in the revocation, suspension, lapse or limitation of any
Transferred Permit.



Section 3.08

Compliance With Laws Section 3.07Seller has complied, and is now complying, with
all applicable country, state and local laws and regulations applicable to
ownership and use of the Purchased Assets.




9







--------------------------------------------------------------------------------





Section 3.09

Legal Proceedings. There is no claim, action, suit, proceeding or governmental
investigation ("Action") of any nature pending or, to Seller's knowledge,
threatened against or by Seller (a) relating to or affecting the Purchased
Assets; or (b) that challenges or seeks to prevent, enjoin or otherwise delay
the transactions contemplated by this Agreement. No event has occurred or
circumstances exist that may give rise to, or serve as a basis for, any such
Action.



Section 3.10

Brokers.  No broker, finder or investment banker is entitled to any brokerage,
finder's or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Seller.



Section 3.11

Full Disclosure. No representation or warranty by Seller in this Agreement and
no statement contained in the Disclosure Schedules to this Agreement or any
certificate or other document furnished or to be furnished to Buyer pursuant to
this Agreement contains any untrue statement of a material fact, or omits to
state a material fact necessary to make the statements contained therein, in
light of the circumstances in which they are made, not misleading.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller that the statements contained in this
Article IV are true and correct as of the date hereof. For purposes of this
Article IV, "Buyer's knowledge," "knowledge of Buyer" and any similar phrases
shall mean the actual or constructive knowledge of any director or officer of
Buyer, after due inquiry.



Section 4.01

Organization and Authority of Buyer; Enforceability. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Delaware.  Buyer has full corporate power and authority to enter into this
Agreement and the documents to be delivered hereunder, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution, delivery and performance by Buyer of this Agreement and the
documents to be delivered hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Buyer. This Agreement and the documents to be delivered hereunder
have been duly executed and delivered by Buyer, and (assuming due authorization,
execution and delivery by Seller) this Agreement and the documents to be
delivered hereunder




10







--------------------------------------------------------------------------------

constitute legal, valid and binding obligations of Buyer enforceable against
Buyer in accordance with their respective terms.



Section 4.02

No Conflicts; Consents. The execution, delivery and performance by Buyer of this
Agreement and the documents to be delivered hereunder, and the consummation of
the transactions contemplated hereby, do not and will not: (a) violate or
conflict with the certificate of incorporation, by-laws or other organizational
documents of Buyer; or (b) violate or conflict with any judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to Buyer. No consent,
approval, waiver or authorization is required to be obtained by Buyer from any
person or entity (including any governmental authority) in connection with the
execution, delivery and performance by Buyer of this Agreement and the
consummation of the transactions contemplated hereby.



Section 4.03

Legal Proceedings. There is no Action of any nature pending or, to Buyer's
knowledge, threatened against or by Buyer that challenges or seeks to prevent,
enjoin or otherwise delay the transactions contemplated by this Agreement. No
event has occurred or circumstances exist that may give rise to, or serve as a
basis for, any such Action.



Section 4.04

Brokers. No broker, finder or investment banker is entitled to any brokerage,
finder's or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Buyer.

ARTICLE V
COVENANTS



Section 5.01

Public Announcements. Unless otherwise required by applicable law, neither party
shall make any public announcements regarding this Agreement or the transactions
contemplated hereby without the prior written consent of the other party (which
consent shall not be unreasonably withheld or delayed).



Section 5.02

Transfer Taxes. All transfer, documentary, sales, use, stamp, registration,
value added and other such taxes and fees (including any penalties and interest)
incurred in connection with this Agreement and the documents to be delivered
hereunder shall be borne and paid (i) by Seller, if such taxes and fees are
imposed by Turkish laws and (ii) by Buyer, if such taxes and fees are imposed by
U.S. law, when due. Each party shall, at its own




11







--------------------------------------------------------------------------------

expense, timely file any tax return or other document with respect to such taxes
or fees and shall cooperate with each other, with respect thereto as necessary.



Section 5.03

Further Assurances. Following the Closing, each of the parties hereto shall
execute and deliver such additional documents, instruments, conveyances and
assurances and take such further actions as may be reasonably required to carry
out the provisions hereof and give effect to the transactions contemplated by
this Agreement and the documents to be delivered hereunder.

ARTICLE VI
INDEMNIFICATION



Section 6.01

Survival. All representations, warranties, covenants and agreements contained
herein and all related rights to indemnification shall survive the Closing for a
period of three months as of the Closing Date.



Section 6.02

Indemnification By Seller.  Seller shall defend, indemnify and hold harmless
Buyer, its affiliates and their respective stockholders, directors, officers and
employees from and against all claims, judgments, damages, liabilities,
settlements, losses, costs and expenses, including attorneys' fees and
disbursements, arising from or relating to:

(a)

any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement or any document to be delivered hereunder;

(b)

any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement or any document to be delivered
hereunder; or

(c)

any Excluded Asset .



Section 6.03

Indemnification Procedures. Whenever any claim shall arise for indemnification
hereunder, the party entitled to indemnification (the "Indemnified Party") shall
promptly provide written notice of such claim to the other party (the
"Indemnifying Party"). In connection with any claim giving rise to indemnity
hereunder resulting from or arising out of any Action by a person or entity who
is not a party to this Agreement, the Indemnifying Party, at its sole cost and
expense and upon written notice to the Indemnified Party, may assume the defense
of any




12







--------------------------------------------------------------------------------

such Action with counsel reasonably satisfactory to the Indemnified Party. The
Indemnified Party shall be entitled to participate in the defense of any such
Action, with its counsel and at its own cost and expense. If the Indemnifying
Party does not assume the defense of any such Action, the Indemnified Party may,
but shall not be obligated to, defend against such Action in such manner as it
may deem appropriate, including, but not limited to, settling such Action, after
giving notice of it to the Indemnifying Party, on such terms as the Indemnified
Party may deem appropriate and no action taken by the Indemnified Party in
accordance with such defense and settlement shall relieve the Indemnifying Party
of its indemnification obligations herein provided with respect to any damages
resulting therefrom. The Indemnifying Party shall not settle any Action without
the Indemnified Party's prior written consent (which consent shall not be
unreasonably withheld or delayed).



Section 6.04

Tax Treatment of Indemnification Payments. All indemnification payments made by
Seller under this Agreement shall be treated by the parties as an adjustment to
the Purchase Price for tax purposes, unless otherwise required by law.



Section 6.05

Effect of Investigation. Buyer's right to indemnification or other remedy based
on the representations, warranties, covenants and agreements of Seller contained
herein will not be affected by any investigation conducted by Buyer with respect
to, or any knowledge acquired by Buyer at any time, with respect to the accuracy
or inaccuracy of or compliance with, any such representation, warranty, covenant
or agreement; provided, however, the Seller shall not be held responsible for
any indemnification claim or other remedy for any fact, event and/or
circumstance that the Sellerhas disclosed in writing to the Buyer prior to the
Closing Date. and/or (ii) the Buyer should have been aware of had the Buyer
shown due diligence.



Section 6.06

Cumulative Remedies. The rights and remedies provided in this Article VI are
cumulative and are in addition to and not in substitution for any other rights
and remedies available at law or in equity or otherwise.



Section 6.07

Time Limitation. The rights and remedies provided in this Article VI are subject
to a time limitation of three months as of the Closing Date. The parties hereby
agree that upon lapse of such three months period, all representations,
warranties, covenants and agreements contained herein and all related rights to
indemnification shall lapse and have no further effect.  




13







--------------------------------------------------------------------------------

ARTICLE VII,
MISCELLANEOUS



Section 7.01

Expenses. All costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be paid by the party incurring such
costs and expenses.



Section 7.02

Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 7.02):




If to Seller:

Gencler Cad. Ozdes Apt. 36/5

Bakirkoy Istanbul

34147

Turkey

Telephone: +90 (212) 570 69 05

Facsimile: +90 (212) 543 67 30

E-mail: cem@octeth.com

Attention: Cem Hurturk, CEO

 

with a copy to:

ARIKAN Legal Consultancy

Telephone: +90 (212) 291 00 82

Facsimile: +90 (212) 291 00 83

E-mail: ali.arikan@arikan-law.com

Attention: Av. Ali Ulvi Arikan, LL.M., Esq.




14







--------------------------------------------------------------------------------








If to Buyer:







One Broadway, 14th Floor

Cambridge, MA 02142

USA

Telephone: 1-877-705-9362 Ext 777

Facsimile: (617) 507-8487  

E-mail: semyon@semyon.com

Attention: Semyon Dukach

with a copy to:

David M. Bovi, PA

Telephone: 561-655-0665

Facsimile: 561-655-0693

E-mail: dmbpa@bellsouth.net

Attention: David M. Bovi, Esq.



Section 7.03

Headings. The headings in this Agreement are for reference only and shall not
affect the interpretation of this Agreement.



Section 7.04

Severability. If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.



Section 7.05

Entire Agreement. This Agreement and the documents to be delivered hereunder
constitute the sole and entire agreement of the parties to this Agreement with
respect to the subject matter contained herein, and supersede all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter. In the event of any inconsistency between the
statements in the body of this Agreement and the documents to be delivered
hereunder, the Exhibits and Disclosure Schedules (other than an exception
expressly set forth as such in the Disclosure Schedules), the statements in the
body of this Agreement will control.



Section 7.06

Successors and Assigns. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. Neither party may assign its rights or obligations hereunder without
the prior written consent of the other party, which consent shall not be
unreasonably withheld or




15







--------------------------------------------------------------------------------

delayed. No assignment shall relieve the assigning party of any of its
obligations hereunder.



Section 7.07

No Third-party Beneficiaries. Except as provided in Article VI, this Agreement
is for the sole benefit of the parties hereto and their respective successors
and permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other person or entity any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.



Section 7.08

Amendment and Modification. This Agreement may only be amended, modified or
supplemented by an agreement in writing signed by each party hereto.



Section 7.09

Waiver. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.



Section 7.10

Governing Law. This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Delaware, USA without giving effect to
any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than those of the State of Delaware.



Section 7.11

Submission to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby may be
instituted in the federal courts of the United States of America or the courts
of the State of Massachusetts in each case located in the City of Cambridge and
County of Middlesex, and each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding.




16







--------------------------------------------------------------------------------





Section 7.12

Waiver of Jury Trial.

Each party acknowledges and agrees that any controversy which may arise under
this Agreement is likely to involve complicated and difficult issues and,
therefore, each such party irrevocably and unconditionally waives any right it
may have to a trial by jury in respect of any legal action arising out of or
relating to this Agreement or the transactions contemplated hereby.



Section 7.13

Specific Performance. The parties agree that irreparable damage would occur if
any provision of this Agreement were not performed in accordance with the terms
hereof and that the parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy to which they are entitled at law
or in equity.



Section 7.14

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.




[SIGNATURE PAGE FOLLOWS]




17







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.




 

Oktet Bilişim Danışmanlık Organizayon Reklamcılık Limited Şirketi 

 

/s/ Mert Hurturk     

Witness Mert Hurturk

By  /s/ Cem Hurturk     

Name: Cem Hurturk

Title: Chief Executive Officer




 

SMTP, Inc.

 

/s/Alena Chuprakova     

Witness Alena Chuprakova

By  /s/Semyon Dukach   

Name: Semyon Dukach

Title: Chairman of the Board







18







--------------------------------------------------------------------------------

Disclosure Schedules




Section 1.01 – Purchased Assets




4 servers co-located at sadecehosting.com.tr (Istanbul / Turkey)

·

Server #1 Windows 7 Pro, 12 GB RAM, 1TB HDD, Intel I7 2.13 GHz CPU

·

Server #2 Windows 7 Pro, 12 GB RAM, 500GB HDD, Intel I7 3GHz CPU

·

Server #3 Windows 7 Pro, 12 GB RAM, 1TB HDD, Intel I7 3GHz CPU

·

Server #4 Windows 7 Pro, 16 GB RAM, 1TB HDD, Intel I7 3.7GHz CPU




Some devices co-located at Octeth HQ (Istanbul / Turkey)

·

Apple Mac Mini (no keyboard, no mouse)

·

Apple Mac Mini (no keyboard, no mouse)

·

iPhone 3GS

·

iPad 1

·

Samsung Galaxy Tab

·

Windows XP, 2GB RAM, 250GB HDD, Intel Pentium 3GHz CPU

·

Windows XP, 2GB RAM, 250GB HDD, Intel Pentium 3GHz CPU




- Co-Located Servers

- Send the username/password of SadeceHosting data center control panel info

- Change the SadeceHosting data center account ownership from Octeth to SMTP,
Inc.

- Send Remote Desktop login information of main host servers

- PreviewMyEmail.com website

- Change the ownership of PreviewMyEmail.com website from Octeth to SMTP, Inc.

- Send server SSH username/password to SMTP, Inc.

- Send MySQL username/password to SMTP, Inc.

- Send username/password of all email addresses that are being used on
PreviewMyEmail.com

- CDN

- Send the username/password of CDN account at MaxCDN.com

- Domain

- Transfer PreviewMyEmail.com domain to SMTP, Inc.

- Office (providing remote access to devices listed below until they are moved
to SMTP Datacenter/office)

- 1x iPad 1

- 1x iPhone 3GS

- 1x Samsung Galaxy Tab 1

- 2x Mac Mini

- 2x PC

- FastSpring & PayPal




19







--------------------------------------------------------------------------------

- Cancellation of PayPal subscriptions on Octeth account

- Cancellation of FastSpring subscriptions on Octeth account




Section 1.04 – Wire Transfer Instructions




Payments under the Agreement will be divided into two equal portions and wire
transfers for the payments will be sent to two different bank accounts as listed
below:




Bank Account #1:

Account Owner:

Bank Name:

Branch Name and #:

Account Number:

Account IBAN:

Bank SWIFT Code:




Bank Account #2:

Account Owner:

Bank Name:

Branch Name and #:

Account Number:

Account IBAN:

Bank SWIFT Code:




Section 1.05 – Allocation of Purchase Price




The allocation of purchase price for both parties is considered to be as
following:




• Class V assets: Equipment and Software code: $158,400

• Class VI Assets: Customer List, Domain name: $1,600




Section 3.02 – Consents, Approvals, Waivers, Authorizations




None




Section 3.05(b) – Intellectual Property




The following the trademark registrations and applications, together with the
goodwill connected with the use of and symbolized thereby and all issuances,
extensions and renewals thereof; copyright registrations, applications for
registration and exclusive copyright licenses and all issuances, extensions and
renewals thereof; and other forms of intellectual property, together with with
the goodwill connected with the use of and symbolized thereby:




20







--------------------------------------------------------------------------------




PreviewMyEmail - MaxCDN.com account (for CDN hosting)

PreviewMyEmail.com domain name

PreviewMyEmail.com website source code (frontend/backend)

PreviewMyEmail.com MySQL database and data

PreviewMyEmail.com scripts and tools for screen capturing




Section 3.06 – Assigned Contracts




Paid Customer Contracts (about 50)

Co-location contract - sadecehosting.com.tr




The following customer contracts, as of January 3, 2013:




Status Date

Product

Client ID

Source

Status Date

Product

23.12.2010

api_access

4c7

FastSpring

23.12.2010

api_access

23.12.2010

unlimited_tests

4c7

FastSpring

23.12.2010

unlimited_tests

27.01.2011

api_access

46x

FastSpring

27.01.2011

api_access

27.01.2011

unlimited_tests

46x

FastSpring

27.01.2011

unlimited_tests

28.01.2011

api_access

3x3

FastSpring

28.01.2011

api_access

28.01.2011

unlimited_tests

3x3

FastSpring

28.01.2011

unlimited_tests

13.02.2011

api_access

5f4

FastSpring

13.02.2011

api_access

17.02.2011

unlimited_tests

5f4

FastSpring

17.02.2011

unlimited_tests

18.04.2011

plus_plan

44n

FastSpring

18.04.2011

plus_plan

19.05.2011

reseller_api

5u3

FastSpring

19.05.2011

reseller_api

23.05.2011

plus_plan

48g

FastSpring

23.05.2011

plus_plan

25.05.2011

reseller_api

5uo

FastSpring

25.05.2011

reseller_api

26.05.2011

basic_plan

5u3

FastSpring

26.05.2011

basic_plan

31.05.2011

reseller_api

4hj

FastSpring

31.05.2011

reseller_api

02.06.2011

basic_plan

4hj

FastSpring

02.06.2011

basic_plan

22.06.2011

reseller_api

614

FastSpring

22.06.2011

reseller_api

13.07.2011

basic_plan

5x4

FastSpring

13.07.2011

basic_plan

26.07.2011

premium_plan

5uo

FastSpring

26.07.2011

premium_plan

04.09.2011

reseller_api

4py

FastSpring

04.09.2011

reseller_api

04.09.2011

basic_plan

4py

FastSpring

04.09.2011

basic_plan

14.09.2011

premium_plan

4pa

FastSpring

14.09.2011

premium_plan

21.12.2011

oempro_integration

4071

FastSpring

21.12.2011

oempro_integration

21.12.2011

oempro_integration

4072

FastSpring

21.12.2011

oempro_integration

16.01.2012

basic_plan

735

FastSpring

16.01.2012

basic_plan

31.01.2012

oempro_integration

4229

FastSpring

31.01.2012

oempro_integration

13.02.2012

reseller_api

75r

FastSpring

13.02.2012

reseller_api

13.02.2012

basic_plan

75r

FastSpring

13.02.2012

basic_plan





21







--------------------------------------------------------------------------------





01.03.2012

basic_plan

6xh

FastSpring

01.03.2012

basic_plan

08.03.2012

api_access

488

FastSpring

08.03.2012

api_access

30.04.2012

basic_plan

7dz

FastSpring

30.04.2012

basic_plan

30.04.2012

reseller_api

7dz

FastSpring

30.04.2012

reseller_api

23.05.2012

basic_plan

5mn

FastSpring

23.05.2012

basic_plan

25.05.2012

reseller_api

6p5

FastSpring

25.05.2012

reseller_api

25.05.2012

premium_plan

6p5

FastSpring

25.05.2012

premium_plan

26.06.2012

basic_plan

7gy

FastSpring

26.06.2012

basic_plan

01.08.2012

basic_plan

7f0

FastSpring

01.08.2012

basic_plan

09.08.2012

basic_plan

7i9

FastSpring

09.08.2012

basic_plan

04.10.2012

oempro_integration

7m0

FastSpring

04.10.2012

oempro_integration

10.10.2012

oempro_integration

7k1

FastSpring

10.10.2012

oempro_integration

12.10.2012

premium_plan

6w9

FastSpring

12.10.2012

premium_plan

09.11.2012

basic_plan

7h1

FastSpring

09.11.2012

basic_plan

12.11.2012

oempro_integration

4073

FastSpring

12.11.2012

oempro_integration

20.11.2012

reseller_api

7m7

FastSpring

20.11.2012

reseller_api

30.11.2012

reseller_api

4956

FastSpring

30.11.2012

reseller_api

30.11.2012

basic_plan

4956

FastSpring

30.11.2012

basic_plan

04.12.2012

premium_plan

4891

FastSpring

04.12.2012

premium_plan

04.12.2012

reseller_api

4891

FastSpring

04.12.2012

reseller_api

18.12.2012

reseller_api

4871

FastSpring

18.12.2012

reseller_api

18.12.2012

basic_plan

4871

FastSpring

18.12.2012

basic_plan

27.06.2012

API + Unlimited

140

PayPal

27.06.2012

API + Unlimited

12.01.2012

API + Unlimited

115

PayPal

12.01.2012

API + Unlimited

15.10.2010

API + Unlimited

531

 

15.10.2010

API + Unlimited

07.10.2010

API + Unlimited

1272

 

07.10.2010

15.04.2010

API + Unlimited

116

PayPal

15.04.2010

22.03.2010

API + Unlimited

443

PayPal

22.03.2010

API + Unlimited

Status Date

Product

Client ID

Source

Status Date

Product




The Buyer understands and acknowledges that the above customer list may change
at any given time. The customer list is current as of January 3, 2013 and may
change (as reflected in the list of active subscriptions exported from Seller's
FastSpring account and the PreviewMyEmail database) subsequent to the Closing
Date.







Section 3.07 – Transferred Permits




None




22







--------------------------------------------------------------------------------




Exhibit A




BILL OF SALE

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Oktet Bilişim Danışmanlık Organizayon Reklamcılık Limited
Şirketi, a Turkish corporation ("Seller"), does hereby grant, bargain, transfer,
sell, assign, convey and deliver to SMTP, Inc., a Delaware corporation
("Buyer"), all of its right, title and interest in and to the Purchased Assets,
as such term is defined in the asset purchase agreement, dated as of January 9,
2013 (the "Asset Purchase Agreement"), by and between Seller and Buyer, to have
and to hold the same unto Buyer, its successors and assigns, forever.

Buyer acknowledges that Seller makes no representation or warranty with respect
to the assets being conveyed hereby except as specifically set forth in the
Asset Purchase Agreement.

Seller for itself, its successors and assigns, hereby covenants and agrees that,
at any time and from time to time upon the written request of Buyer, Seller will
do, execute, acknowledge and deliver or cause to be done, executed, acknowledged
and delivered, all such further acts, deeds, assignments, transfers,
conveyances, powers of attorney and assurances as may be reasonably required by
Buyer in order to assign, transfer, set over, convey, assure and confirm unto
and vest in Buyer, its successors and assigns, title to the assets sold,
conveyed and transferred by this Bill of Sale.




IN WITNESS WHEREOF, Seller has duly executed this Bill of Sale as of January 9,
2013.




 

Oktet Bilişim Danışmanlık Organizayon Reklamcılık Limited Şirketi, a Turkish
corporation

 

/s/ Mert Hurturk     

Witness Mert Hurturk

By  /s/ Cem Hurturk     

Name: Cem Hurturk

Title: Chief Executive Officer




23







--------------------------------------------------------------------------------




Exhibit B




ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the "Agreement"), effective as of
January 9, 2013 (the "Effective Date"), is by and between Oktet Bilişim
Danışmanlık Organizayon Reklamcılık Limited Şirketi, a Turkish corporation
("Seller") and SMTP, Inc., a Delaware corporation ("Buyer").

WHEREAS, Seller and Buyer have entered into a certain Asset Purchase Agreement,
dated as of January 9, 2013 (the "Asset Purchase Agreement"), pursuant to which,
among other things, Seller has agreed to assign all of its rights, title and
interests in, and Buyer has agreed to assume all of Seller's duties and
obligations under, the Assigned Contracts (as defined in the Asset Purchase
Agreement).

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:



1.

Definitions. All capitalized terms used in this Agreement but not otherwise
defined herein are given the meanings set forth in the Asset Purchase Agreement.



2.

Assignment and Assumption. Seller hereby sells, assigns, grants, conveys and
transfers to Buyer all of Seller's right, title and interest in and to the
Assigned Contracts. Buyer hereby accepts such assignment and assumes all of
Seller's duties and obligations under the Assigned Contracts and agrees to pay,
perform and discharge, as and when due, all of the obligations of Seller under
the Assigned Contracts accruing on and after the Effective Date.



3.

Terms of the Asset Purchase Agreement. The terms of the Asset Purchase
Agreement, including, but not limited to, the representations, warranties,
covenants, agreements and indemnities relating to the Assigned Contracts are
incorporated herein by this reference. The parties hereto acknowledge and agree
that the representations, warranties, covenants, agreements and indemnities
contained in the Asset Purchase Agreement shall not be superseded hereby but
shall remain in full force and effect to the full extent provided therein. In
the event of any conflict or inconsistency between the terms of the Asset
Purchase Agreement and the terms hereof, the terms of the Asset Purchase
Agreement shall govern.




24







--------------------------------------------------------------------------------





4.

Governing Law. This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Delaware, USA without giving effect to
any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than those of the State of Delaware.



5.

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
email or other means of electronic transmission shall be deemed to have the same
legal effect as delivery of an original signed copy of this Agreement.



6.

Further Assurances. Each of the parties hereto shall execute and deliver, at the
reasonable request of the other party hereto, such additional documents,
instruments, conveyances and assurances and take such further actions as such
other party may reasonably request to carry out the provisions hereof and give
effect to the transactions contemplated by this Agreement.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.




 

Oktet Bilişim Danışmanlık Organizayon Reklamcılık Limited Şirketi 

 

/s/ Mert Hurturk     

Witness Mert Hurturk

By  /s/ Cem Hurturk     

Name: Cem Hurturk

Title: Chief Executive Officer







/s/Alena Chuprakova     

Witness Alena Chuprakova

By  /s/Semyon Dukach     

Name: Semyon Dukach

Title: Chairman of the Board

 

 







25







--------------------------------------------------------------------------------

Exhibit C




INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT




This Intellectual Property Assignment Agreement ("IP Assignment"), dated as of
January 9, 2013, is made by Oktet Bilişim Danışmanlık Organizayon Reklamcılık
Limited Şirketi, a Turkish corporation ("Seller") and SMTP, Inc., a Delaware
corporation ("Buyer").

WHEREAS, Seller and Buyer have entered into a certain Asset Purchase Agreement,
dated as of January 9, 2013 (the "Asset Purchase Agreement").

WHEREAS, under the terms of the Asset Purchase Agreement, Seller has conveyed,
transferred and assigned to Buyer, among other assets, the Purchased IP (as
defined in the Asset Purchase Agreement), and has agreed to execute and deliver
this IP Assignment, for recording with governmental authorities including, but
not limited to, the US Patent and Trademark Office and the US Copyright Office;

NOW THEREFORE, the parties agree as follows:

1.

Assignment. In consideration for the execution of the Asset Purchase Agreement,
the payment of the consideration stipulated in the Asset Purchase Agreement and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller hereby irrevocably conveys, transfers and assigns to
Buyer, and Buyer hereby accepts, all of Seller's right, title and interest in
and to the Purchased IP, along with:

(a)

all rights of any kind whatsoever of Seller accruing under any of the Purchased
IP provided by applicable law of any jurisdiction, by international treaties and
conventions and otherwise throughout the world;

(b)

any and all royalties, fees, income, payments and other proceeds now or
hereafter due or payable with respect to any and all of the Purchased IP; and

(c)

any and all claims and causes of action, with respect to any of the Purchased
IP, whether accruing before, on and/or after the date hereof, including all
rights to and claims for damages, restitution and injunctive and other legal and
equitable relief for past, present and future infringement, dilution,
misappropriation, violation, misuse, breach or default, with the right but no
obligation to sue for such legal and equitable relief and to collect, or
otherwise recover, any such damages.

2.

Recordation and Further Actions. Seller authorizes the the Commissioner for
Trademarks and the Register of Copyrights and any other governmental officials
to record and register this IP Assignment upon request by Buyer. Seller shall
take such steps and actions following the date hereof, including the execution
of any documents, files, registrations, or other similar items, to ensure that
the Purchased IP is properly assigned to Buyer, or any assignee or successor
thereto.





26







--------------------------------------------------------------------------------



3.

Terms of the Asset Purchase Agreement. The terms of the Asset Purchase
Agreement, including, but not limited to, the representations, warranties,
covenants, agreements and indemnities relating to the Purchased IP are
incorporated herein by this reference. The parties hereto acknowledge and agree
that the representations, warranties, covenants, agreements and indemnities
contained in the Asset Purchase Agreement shall not be superseded hereby but
shall remain in full force and effect to the full extent provided therein. In
the event of any conflict or inconsistency between the terms of the Asset
Purchase Agreement and the terms hereof, the terms of the Asset Purchase
Agreement shall govern.

4.

Counterparts. This IP Assignment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this IP Assignment delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this IP
Assignment.

5.

Successors and Assigns. This IP Assignment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.

6.

Governing Law. This IP Assignment and any claim, controversy, dispute or cause
of action (whether in contract, tort or otherwise) based upon, arising out of or
relating to this IP Assignment and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the laws of the United States and
the State of Delaware, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction).

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.




 

Oktet Bilişim Danışmanlık Organizayon Reklamcılık Limited Şirketi

 

/s/ Mert Hurturk     

Witness Mert Hurturk

By  /s/ Cem Hurturk     

Name: Cem Hurturk

Title: Chief Executive Officer

 

/s/Alena Chuprakova     

Witness Alena Chuprakova

By  /s/Semyon Dukach     

Name: Semyon Dukach

Title: Chairman of the Board







27





